Citation Nr: 0821372	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM) 
to include as secondary to service-connected duodenal ulcer, 
status post pyloroplasty and vagotomy (formerly evaluated as 
duodenal ulcer, chronic).


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to September 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The veteran was scheduled for a hearing before the Board in 
May 2008 but was later cancelled by the veteran in March 
2008.


FINDING OF FACT

The evidence of record does not show that diabetes mellitus 
is related to service or to service-connected duodenal ulcer, 
status post pyloroplasty and vagotomy.  


CONCLUSION OF LAW

DM was not incurred in or aggravated by active service; may 
not be presumed to have been incurred in service; and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.310 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends the he currently suffers from DM from 
which he claims developed several years after having 
undergone two surgical procedures for his service-connected 
duodenal ulcer in June 1974 and July 1974.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Moreover, in the case of DM, service connection may be 
granted if such disease is manifested to a compensable degree 
of 10 percent or more within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Furthermore, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a non-service-connected 
disorder is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board finds that presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309 for the chronic 
disease of DM is not warranted as the veteran's currently 
diagnosed disease was not manifested to a degree of 10 
percent or more within one year of separation from service.  
The veteran was diagnosed with DM in 1984 according to an 
August 2005 medical report prepared by Dr. P.S.G., M.D.  The 
Board acknowledges the veteran's claim of a 1982 diagnosis 
from an August 2005 personal statement and a January 2007 VA 
examination report.  Despite the discrepancy, the veteran was 
not diagnosed with DM until many years after service.  

In regards to direct service connection, the Board finds that 
the veteran has met the first criteria of service connection, 
at least with respect to there being a current diagnosis of 
DM.  The DM diagnosis is supported by the presence of 
treatment records from VA and private physicians.  A veteran 
can prove the existence of a current disability or disorder 
by presenting competent medical evidence.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  The treatment records for DM 
serve as competent medical evidence.  

Despite the existence of medical evidence of a DM disease, 
the Board finds no evidence indicating the second criteria 
for direct service connection, evidence of a diagnosis while 
in service, has been met.  The service treatment records do 
not disclose a diagnosis of DM or treatment of DM related 
symptoms.  In fact, the medical examinations given for 
reenlistment and discharge from service in October 1951 and 
September 1954 disclose a negative reading for the presence 
of sugar in the urine.  The Board finds that the veteran has 
not met the second criteria for service connection.  

The Board also finds the third criteria for direct service 
connection has not been met.  The evidence of record does not 
contain a medical nexus opinion which attributes the 
veteran's DM disease with service.  VA treatment records and 
VA examination reports from 2003 to 2007 do not contain such 
a statement from a VA examiner nor do the documents prepared 
by private physicians.  Rather, the documents from private 
physicians are progress reports and notes of the veteran's DM 
disease.  Therefore, the veteran has not met the third 
criteria for service connection: a medical nexus linking a 
current DM disease to service.

Furthermore, in a March 2006 statement to the RO, the veteran 
contends that his DM disease is a secondary condition 
resulting from pyloroplasty and vagotomy surgeries attributed 
to the service-connected duodenal ulcer.  The RO has denied 
this claim upon the issuance of a September 2006 Statement of 
the Case and March 2007 Supplemental Statement of the Case.  
The RO based its decision on a January 2007 VA examination 
report for DM.  The VA examiner stated that no medical 
evidence existed to show that the two surgeries caused the 
veteran to develop DM eight years later after surgery and 
that no factual relationship existed between the duodenal 
ulcer, the two operations, and the DM disease.  Specifically, 
the VA examiner stated "it is not at least as likely as not 
that the claimed diabetes is proximately due to or a direct 
result of the pyloroplasty and vagotomy and disability for 
his service-connected duodenal ulcer".  The VA examiner also 
explained that the only manner in which the ulcer operations 
relate to the DM disease is "in the presence of a dumping 
syndrome when the absorption of food is impaired due to the 
quick transit time that is associated with the dumping 
syndrome."  The VA examiner noted that the veteran rarely 
experienced this situation unless a deviation from the strict 
diabetic diet occurred.  The veteran disclosed that deviating 
from the diet was rare.  Based on the evidence presented, the 
Board finds the veteran has not met the secondary service 
connection criteria under 38 C.F.R. § 3.310(a) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for diabetes mellitus (DM) directly or 
as secondary to a service-connected duodenal ulcer, status 
post pyloroplasty and vagotomy.  By failing to meet the 
requirements for service connection, the veteran has failed 
to establish a causal connection between any current 
disability and an injury or incident of service.  The Board 
finds the medical records, VA and private, fail to meet all 
of the criteria necessary, as discussed above, to establish 
direct service connection.  See 38 C.F.R. §§  3.303, 3.310(a) 
(2007); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating the claim for 
service connection.  However, as the preponderance of the 
evidence weighs against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in September 2005, September 2006, and April 
2007, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.


Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant post-service 
treatment records, both VA and private, and service treatment 
records have been obtained.  He has been provided a VA 
medical examination.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for diabetes mellitus, to include as 
secondary to service-connected duodenal ulcer, status post 
pyloroplasty and vagotomy (formerly evaluated as duodenal 
ulcer, chronic) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


